Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/833,068 filed on 3/27/20 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Priority
The instant case currently claims priority to provisional case 60/087,646 which appears to be a typo.  The priority should be claimed for case 62/087,646 instead.  
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,971,733. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1-20 of the instant case are also disclosed, inter alia, in claims 1-18 of the US Patent No. 9,971,733.  They appear to claim essentially the same limitations using slightly different terminology (e.g. “high bandwidth memory element die” instead of “memory element die”, “FPGA” instead of “main integrated circuit die”, “a plurality of communication channels” instead of “first and second channels”…).  Also, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “includes a universal interface block”, “wherein the universal interface block supports a plurality of different communication protocols , and wherein a subset of the different communication protocols includes memory interface protocols” and “wherein the universal interface block is configured to simultaneously access a first memory bank in the memory element die using the first channel and a second memory bank in the memory element die using the second channel, and wherein the first memory bank is different than the second memory bank” from claims 1-18 of the US Patent No. 9,971,733 to arrive at claims 1-2 of the instant application in order to have a less complex system.  See in re Karlson, 311 F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1, lines 6-7 recite “the FPGA is communicatively coupled to the HBM die via signal paths formed in the substrate” and lines 11-13 recite “a switch…to route communications between…logic of the FPGA and a plurality of communication channels of the HBM die”, which taken together appear to render the claim indefinite.  It’s not clear if the signal paths (line 7) are equated to be the communication channels (line 13) and thus being the same instance of signal paths, or if the signal paths are not the corresponding communication channels and thus separate and distinct from one another.
With regards to claims 2-9, due to their direct or indirect dependence from claim 1, they suffer from the same deficiencies and are rejected under the same rationale.
  With regards to claim 10, line 7 recites “via channels” and line 13 recites a plurality of communication channels”.  Similarly to the rejection of claim 1 above, it’s not clear if the channels of line 7 equated to a plurality of channels of line 13, if they are separate and distinct channels from one another.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150357306 to Thottethodi et al. (hereinafter Thottethodi) in view of US Patent No. 9,870,333 to Lam et al. (hereinafter Lam) 
With regards to claims 1, 10 and 16, Thottethodi teaches a multichip package [fig 1], comprising: 
a substrate [fig 1 element 102 – interposer is a silicon substrate – paragraphs 4, 13-14]; 

a main integrated circuit die [fig 1 elements 104-106] mounted on the substrate [fig 1 element 102 – paragraphs 4, 13-14], wherein the main integrated circuit die is communicatively coupled to the HBM die via signal paths formed in the substrate [paragraphs 19-22], wherein the main integrated circuit die comprises: 
memory controller circuitry [fig 1 element 107] configured to control operation of the HBM die [paragraph 25]; and 
a switch [fig 1 element 127] configured to flexibly route communications between client-side application logic of the main integrated circuit die and a plurality of communication channels of the HBM die [paragraphs 22-28, 28]. 
Thottethodi teaches all of the above and that fig 1 elements 104-106 can be CPUs, DSPs, GPUs, and the like [paragraph 15], but is silent as to the main integrated circuit die being a field-programmable gate array (FPGA).
However, Lam teaches using FPGA instead of CPUs and GPUs for the benefit of FPGAs being more efficient at processing and also being able to provide more real-time and deterministic measurement/processing capabilities than can be achieved using normal PC-based processing. Furthermore, the use of FPGAs provides a higher power-per-watt advantage over CPU and GPUs, enabling lower power consumption and higher performance than traditional CPU-based and GPU-based processing [Lam column 1 lines 40-55].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thottethodi and Lam to 

With regards to claim 2, Thottethodi teaches the multichip package of claim 1, wherein the FPGA comprises a plurality of channel interfaces [fig 1 elements 124-127], wherein the switch is positioned between the HBM die and a fabric of the FPGA [fig 1 elements 124-127 allow elements 104-106 to communicate with elements 111-113 – paragraphs 19-28]. 

With regards to claims 4 and 18, Thottethodi teaches the multichip package of claim 1, wherein the memory controller circuitry is communicatively coupled to the HBM die via the signal paths formed in the substrate [paragraph 25]. 

With regards to claim 5, Thottethodi teaches the multichip package of claim 1, wherein the FPGA is configurable to support a plurality of communications protocols [paragraphs 22, 43]. 



With regards to claim 8, Thottethodi teaches the multichip package of claim 1, wherein the substrate comprises an interposer [abstract, paragraphs 2, 4, 13-14]. 

With regards to claim 9, Thottethodi teaches the multichip package of claim 1, wherein the FPGA comprises input/output circuitry configured to enable communication between the FPGA and circuitry external to the substrate [paragraph 15]. 
With regards to claim 13. The multichip package of claim 10, wherein the switch circuitry is configured to enable an interface of the FPGA to communicate with a particular portion of the HBM die via a particular channel of the channels [paragraphs 19-28]. 

With regards to claim 19, Thottethodi teaches the multichip package of claim 16, wherein the switch circuitry is configurable to enable the FPGA to simultaneously communicate with multiple channels of each HBM die of the plurality of HBM dies [paragraph 21 – parallel communication].
 
With regards to claim 20, Thottethodi teaches the multichip package of claim 16, wherein the switch circuitry is configurable to enable an interface of the FPGA to communicate with the HBM die via multiple channels of the HBM die [fig 1 element 122 - paragraph 22]. 
Allowable Subject Matter
Claims 3, 6, 11-12, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the Double Patenting rejection, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the Double Patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 3, the prior art of record fails to teach or fairly suggest wherein the switch is configurable to be bypassed to bind a channel interposed between the FPGA and the HBM die to one or more memory banks of the HBM die, in combination with the other limitations found in the claim. 

With regards to claim 6, the prior art of record fails to teach or fairly suggest the FPGA is configured to support a plurality of channel interfaces that each support single data rate and double data rate communications, in combination with the other limitations found in the claim.

With regards to claim 11, the prior art of record fails to teach or fairly suggest wherein FPGA comprises interface circuitry configured to: support a plurality of memory interface protocols; and simultaneously access: a first memory bank in the HBM die 

With regards to claim 12, the prior art of record fails to teach or fairly suggest wherein FPGA comprises interface circuitry configured to: support a plurality of memory interface protocols; and support a plurality of channel interfaces that each support single data rate and double data rate communications, in combination with the other limitations found in the claim.

With regards to claim 14, the prior art of record fails to teach or fairly suggest wherein when the switch circuitry is bypassed, communication between the interface of the FPGA and the particular portion of the HBM die is bound to the particular channel of the channels, in combination with the other limitations found in the claim.

With regards to claim 15, the prior art of record fails to teach or fairly suggest wherein the FPGA comprises an interface for communication between the FPGA and the HBM die, wherein the interface supports a plurality of data widths, in combination with the other limitations found in the claim.

With regards to claim 17, the prior art of record fails to teach or fairly suggest wherein the switch circuitry is configurable to be bypassed to bind a channel interposed .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181